Opinion filed January 29, 2021




                                        In The


          Eleventh Court of Appeals
                                      __________

                   Nos. 11-21-00012-CR & 11-21-00013-CR
                                      __________

                          IN RE KEVIN EARL SCOTT


                           Original Mandamus Proceeding

                       MEMORANDUM OPINION
         Relator, Kevin Earl Scott, filed these original petitions for writ of mandamus
in which he requests that we instruct the Honorable Don Gosnell, presiding judge of
the City of Cross Plains Municipal Court, to transmit Relator’s notice of appeal to
this court and to make a finding as to Relator’s indigency and that we instruct the
clerk of the City of Cross Plains Municipal Court to transmit to Relator all responses
required by Article 2.21 of the Texas Code of Criminal Procedure. Attached to
Relator’s petitions for writ of mandamus is a copy of a notice of appeal filed in the
municipal court in which Relator states that he is appealing Judge Gosnell’s denial
of Relator’s “Motion for Time Served and Affidavit of Indigency” in two different
cases.
      This court’s mandamus jurisdiction is governed by Section 22.221 of the
Texas Government Code. See TEX. GOV’T CODE ANN. § 22.221 (West Supp. 2020).
Section 22.221 expressly limits the mandamus jurisdiction of the courts of appeals
to (1) writs against a judge of a district or county court in the court of appeals’
district, (2) writs against a district judge acting as a magistrate in a court of inquiry
in the court of appeals’ district, and (3) writs necessary to enforce the court of
appeals’ jurisdiction. Id. We have no authority to issue a writ of mandamus against
a municipal court judge or a municipal court clerk unless it is necessary to enforce
our jurisdiction. See In re Chang, 176 S.W.3d 451, 452 (Tex. App.—Houston [1st
Dist.] 2004, orig. proceeding) (per curiam); see also In re Minfee, No. 04-12-00421-
CV, 2012 WL 3025953, at *1 (Tex. App.—San Antonio July 18, 2012, orig.
proceeding) (per curiam) (mem. op.) (“Thus, this court has no authority to issue a
writ of mandamus against a municipal court judge or municipal court clerk unless it
is necessary to enforce our jurisdiction.”).
      A judgment or conviction in a municipal court may be appealed to the
appropriate county court in the county in which the municipality is located. See TEX.
CODE CRIM. PROC. ANN. § 4.08 (West 2015), § 45.042(a) (West 2018); Schinzing v.
State, 234 S.W.3d 208, 211 (Tex. App.—Waco 2007, no pet.). Because any notice
of appeal from Judge Gosnell’s rulings must be filed in the county court of Callahan
County rather than this court, none of the relief requested by Relator is necessary to
protect this court’s jurisdiction.
      We dismiss the petitions for writ of mandamus for lack of jurisdiction.


January 29, 2021                                      PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                           2